DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
As directed by the amendment, claim 1 has been amended and claims 1-7, 10, 16-21 remain pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a bone fusion plate comprising one or more fixation apertures configured to receive the bone fixation screw and one or more aperture threads” in the first clause. As written, is it 
Claim 1 recites “a countersunk side” and “a protruding side”. It is unclear from this limitation whether these “sides” are part of the head portion or of the aperture. As best understood, these limitations should recite “a countersunk side of the head portion” and “a protruding side of the head portion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terrill et al. (US 2015/0051651), hereinafter “Terrill”.
Regarding claim 1, Terrill discloses a bone fixation assembly (FIG. 1) for joining bone fusion, comprising: a bone fusion plate (12) comprising one or more fixation apertures (26) configured to receive the bone fixation screw and one or more aperture threads (46); a bone fixation screw (32) comprising a head portion (34) comprised of a superior end (upper end, FIG. 6) and an inferior end (lower end, FIG. 6), the head portion comprising proximal threads (80) extending circumferentially around the head portion (FIG. 6); the superior end of the head portion of the bone fixation screw comprising a shaped opening (90), wherein the greatest diameter (see Figure A below) of the shaped opening (90) is axially oriented between a multiplicity of uniformly disposed of slots (78, “The angular spacing can be…equal between adjacent recesses 78” ¶60), wherein the slots are configured to allow adjacent proximal threads to disengage from a first aperture thread engaged along a countersunk side, and engage a second aperture thread along a protruding side (FIG. 10); wherein the shaped opening 

    PNG
    media_image1.png
    461
    483
    media_image1.png
    Greyscale

Figure A: Bone fixation screw head of Terrill.

Regarding claim 3, Terrill discloses the bone fixation screw of claim 2, wherein the one or more aperture threads and the proximal threads share a substantially similar thread pitch (FIGS. 9-10).  
Regarding claim 4, Terrill discloses the bone fixation screw of claim 2, wherein the bone fixation screw is configured to be coupled with the fixation aperture at an oblique angle with respect to the bone fusion plate (FIG. 10).  
Regarding claim 5, Terrill discloses the bone fixation screw of claim 4, wherein the superior end is disposed at the oblique angle with respect to the plane of the bone fusion plate, such that a countersunk side of the head portion threads deeper into the fixation aperture than a protruding side of the head portion (FIG. 10).  
Regarding claim 6, Terrill discloses the bone fixation screw of claim 5, wherein adjacent proximal threads that share a portion of a single aperture thread at the countersunk side share a portion of a different aperture thread at the protruding side (FIG. 10).  
Regarding claim 7, Terrill discloses the bone fixation screw of claim 4, wherein the aperture threads and the proximal threads advantageously cross-thread when the bone fixation screw is obliquely angled relative to the bone fusion plate (FIG. 10).  
Regarding claim 16, Terrill discloses the bone fixation screw of claim 1, wherein the shaped opening has a size and a shape that cooperates with an arrangement of a multiplicity of slots that are uniformly disposed around the perimeter of the head portion (FIG. 7).  
Regarding claim 17, Terrill discloses the bone fixation screw of claim 16, wherein the peripheral regions are disposed in relatively thicker regions of the head portion, such that the overall size of the 
Regarding claim 18, Terrill discloses the bone fixation screw of claim 16, wherein the shaped opening is comprised of a hexalobe shape that is substantially concentric with the head portion and the shank (FIG. 7).  
Regarding claim 19, Terrill discloses the bone fixation screw of claim 1, wherein the proximal threads are comprised of a thread pitch that is substantially the same as the thread pitch comprising one or more aperture threads that are disposed circumferentially around an interior of a fixation aperture of the bone fusion plate (FIG. 9).  
Regarding claim 20, Terrill discloses the bone fixation screw of claim 1, wherein the proximal threads are configured to have substantially one-half of a mating thread size of one or more aperture threads (¶53).  
Regarding claim 21, Terrill discloses the bone fixation screw of claim 20, wherein the thread pitch is selected to facilitate engaging the bone fixation screw within the fixation aperture at an oblique angle with respect to the bone fusion plate (¶53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrill.
Regarding claim 10, Terrill discloses the bone fixation screw of claim 1, except wherein the multiplicity of slots is comprised of six cylindrically-shaped cutout portions that are disposed uniformly around the perimeter of the head portion. However, Terrill teaches that "a larger or smaller number of recesses 78 can be included...The angular spacing can be...equal between adjacent recesses 78" (¶60). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the screw head of Terrill comprising six slots, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Response to Arguments
In response to Applicant's argument that Terrill fails to disclose “a multiplicity of uniformly disposed of slots, wherein the slots are configured to allow adjacent proximal threads to disengage from a first aperture thread engaged along a countersunk side, and engage a second aperture thread along a protruding side,” Examiner respectfully disagrees. As detailed in the rejection above, Terrill discloses a multiplicity of uniformly disposed of slots (78, “The angular spacing can be…equal between adjacent recesses 78” ¶60), wherein the slots are configured to allow adjacent proximal threads to disengage from a first aperture thread engaged along a countersunk side of the head portion (left side, FIG. 10), and engage a second aperture thread along a protruding side of the head portion (right side, FIG. 10). Therefore, the Terrill reference meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775